                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON VOELKER, et al.,                           Case No. 18-cv-06554-SI
                                   8                    Plaintiffs,
                                                                                          ORDER ADOPTING REPORT AND
                                   9             v.                                       RECOMMENDATION AND
                                                                                          DISMISSING CASE WITHOUT
                                  10     PRUCO, et al.,                                   PREJUDICE
                                  11                    Defendants.                       Re: Dkt. No. 7
                                  12
Northern District of California
 United States District Court




                                              This case was reassigned to the undersigned judge on December 12, 2018. On that same
                                  13
                                       day, Magistrate Judge Corley issued a Report and Recommendation recommending that the Court
                                  14
                                       dismiss the complaint for lack of subject matter jurisdiction. No party has filed a response to the
                                  15
                                       Report and Recommendation.
                                  16
                                              The Court has considered the Report and Recommendation and agrees with and adopts the
                                  17
                                       Magistrate Judge’s reasoning.       Accordingly, the Court hereby ADOPTS the Report and
                                  18
                                       Recommendation and DISMISSES this case without prejudice.
                                  19

                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: January 7, 2019
                                  22
                                                                                      ______________________________________
                                  23                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
